*476ON MOTION
ORDER
Randolph Crews moves for leave to proceed in forma pauperis. The court treats Crews’ submission as a motion for reconsideration of the court’s order dismissing this appeal for failure to pay the filing fee.
Upon consideration thereof,
It Is Ordered That:
(1) The motion for leave to proceed in forma pauperis is granted.
(2) The motion for reconsideration is granted. The October 4, 2010 dismissal order is vacated, the appeal is reinstated, and the mandate is recalled.
(3) The United States should calculate the due date for its brief from the date of filing of this order.